DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2022 is being considered by the examiner.

Response to Amendment
	The Amendment filed 5/26/2022 has been entered.  Claims 1-13 remain pending in the Application; claims 4-13 remain withdrawn from consideration as they are drawn to a non-elected invention.

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
Randhawa has been shown to teach the added limitations of the eccentric shafts having intermediate shaft portions fixed to both the first and second shaft portions, and a central axis of each second shaft portion being located apart from a rotating axis of each first shaft portion, as noted in the Rejections below.  Note, also, the second shaft portions (such as 40 in Fig 2) are fixed to the first shaft portions (as defined in the Rejections below) via the intermediate shaft portion (the inner and outer races of the bearing 42 fix the first and second shaft portions to one another).  For these reasons the arguments are not found persuasive.
Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randhawa et al. (US 20080017225).
	Regarding these claims Randhawa teaches:
1. A substrate holding apparatus for holding a substrate and rotating the substrate, comprising: 
rollers (52, 58, and 60) capable of contacting a periphery of the substrate (are capable of as clearly seen in Fig 3; ¶ [0031]); 
a roller rotating mechanism (68+72+82+89+91) configured to rotate the rollers (is capable of; ¶¶ [0031-35]); and 
eccentric shafts (31, 33, and 34) coupling the rollers and the roller rotating mechanism (clearly seen in Fig 1), the eccentric shafts having first shaft portions (lower cylindrical portion of 31, 33, and 34; as seen of 34 in Fig 2; lower cylindrical portion defining X-X rotation axis), intermediate shaft portions (such as bearing 42 in Fig 2 which connects 40 to lower cylindrical portion), and second shaft portions (40, 54, and 56), the second shaft portions being eccentric relative to the first shaft portions (clearly seen in Figs 1A and 4), the first shaft portions being secured to the roller rotating mechanism (clearly seen in Fig 4; ¶ [0032]), the rollers being fixed to the second shaft portions (clearly seen in Figs 2&3), respectively, the intermediate shaft portions being fixed to both the first shaft portions (within aperture such as 38 in Fig 2) and the second shaft portions (inner bearing race such as connected to 40 in Fig 2), a central axis of each second shaft portion being located apart from a rotating axis of each first shaft portion (such as defined by “e” in Fig 2).  
2. The substrate holding apparatus according to claim 1, wherein the roller rotating mechanism includes motors (72 & 91) coupled to the first shaft portions (clearly seen in Figs 1A & 4), respectively, and an operation controller (84 & 68) configured to rotate the motors at the same speed and in the same phase (are capable of; 84 allows rotation about axis X-X and 68 allows rotation about axes of 40, 54, and 56).  
3. The substrate holding apparatus according to claim 1, further comprising counter weights (portions of respective 31, 33, and 34 which is outside the projected area of respective rollers 58, 60, and 52 as seen in Fig 3; this portion of 31, 33, and 34 may act as a mass which counters the weight of the respective rollers on each shaft) secured to the eccentric shafts, respectively, each of the counter weights and corresponding one of the rollers being arranged symmetrically with respect to corresponding one of the first shaft portions (clearly seen in Fig 3.  

4. A substrate processing apparatus comprising: 
the substrate holding apparatus according to claim 1 (see Rejection of claim 1 above); and 
a processing head for bringing a processing tool into contact with a first surface of a substrate to process the first surface (¶¶ [0036-37] wherein the spray nozzle may be considered a “processing head” and the cleaning liquid may be considered a “processing tool” as it is a means by which to clean the substrate).

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723